Citation Nr: 1532649	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for a psychiatric disorder, previously referred to as a nervous condition.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to July 1997 and from February 2006 to April 2007.  The Veteran also had active duty for training (ACDUTRA) from September 1986 to March 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Regarding the issue of plantar fasciitis, a March 1997 service treatment record (STR) noted that the Veteran stated he had a history of flat feet and referred him to podiatry for shoe inserts.  An October 2000 Report of Medical Examination noted that the Veteran's feet were abnormal but did not go into further detail.  A February 2007 treatment report noted that the Veteran was diagnosed with plantar fasciitis and referred him to "Brace Consult" for an orthopedic brace.  However, in an October 2007 Compensation and Pension (C&P) examination report, the Veteran's feet were examined and it was noted he had no diagnosis because there was no pathology or anything wrong with his feet.  In his December 2009 VA Form 9, the Veteran wrote that he had had foot pain for 21 years.  In his October 2014 Travel Board hearing, the Veteran testified that after his motor vehicle accident in Korea during active service, his right foot started hurting more.  A new VA examination is necessary to reconcile this conflicting evidence, determine if the Veteran is currently diagnosed with a foot condition, and if so, if it is etiologically related to active service.

Regarding the issue of a psychiatric disorder, a November 2007 C&P examination report noted that the Veteran was not diagnosed with any psychiatric disorder and his Global Assessment of Functioning (GAF) score was 90.  However, in an April 2008 Corpus Christi VAMC treatment report, the Veteran was assessed with anxiety not otherwise specified (NOS), mood disorder NOS, and active alcohol dependence.  The Veteran's GAF score was 69.  In his December 2009 VA Form 9, the Veteran wrote that he was involved in a motor vehicle accident during active service and that several people were killed.  The driver had his face "ripped off" and another man had his arm "ripped off."  The Veteran wrote that there was blood everywhere and this event caused him emotional trauma.  In his October 2014 Travel Board hearing, the Veteran testified that after he left active service in 2007, he started experiencing symptoms of sleep impairment, problems with concentration, problems relating and getting along with other people, anxiety, and suicidal thoughts.  A new VA examination is necessary to determine what if any psychological disorder the Veteran has, and whether it is etiologically related to active service.

Regarding the issue of Hepatitis C, in his December 2009 VA Form 9, the Veteran wrote that while he received his tattoo in 1993 or 1994, he thought he contracted Hepatitis C as a result of his motor vehicle accident in Korea during active service.  The Veteran wrote that there were five people in the taxi and there was blood everywhere.  He noted that his face and head had lacerations and speculated that was how he thought he contracted Hepatitis C.  He reiterated this claim in his October 2014 Travel Board hearing.  A new VA examination is necessary to determine if the vehicle accident in Korea during active service is etiologically related to the Veteran's Hepatitis C.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his feet, mental health, and Hepatitis C.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed foot condition.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to address the following questions:

a. Is the Veteran currently diagnosed with a foot condition, to include plantar fasciitis?

b. If yes, is it at least as likely as not (a 50 percent probability or greater) that the diagnosed foot condition is etiologically related to active service.  The Va examiner is specifically requested to address the March 1997 STR which referred the Veteran to podiatry about his flat feet, the October 2000 Report of Medical Examination which noted that the Veteran's feet were abnormal, the December 2009 VA Form 9 where the Veteran noted he had foot pain for 21 years, and the October 2014 Travel Board hearing where the Veteran testified that his motor vehicle accident caused his right foot to hurt more.  A complete explanation for the opinion must be provided.

c. Is it at least as likely as not (a 50 percent probability or greater) that the plantar fasciitis the Veteran was diagnosed with in February 2007 is etiologically related to active service.

3. Schedule the Veteran for a VA psychiatric examination to determine the identity and etiology of any psychiatric disorders that may be present, to include an anxiety disorder and mood disorder.  The examiner is specifically requested to comment on the April 2008 treatment record that assessed the Veteran with anxiety NOS, mood disorder NOS, and alcohol dependence.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to any pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder diagnosed is either directly related to active military service or is proximately due to or aggravated by the Veteran's active military service.

Schedule the Veteran for a VA examination to determine the etiology of his Hepatitis C.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be reviewed by the examiner in conjunction with the examination and that review should be indicated in the examination report.  

The examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that any event, illness, or injury during active service, to include the Veteran's motor vehicle accident in Korea, is etiologically related to the Veteran's Hepatitis C.

4. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




